file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-206%20Opinion.htm




No. 99-206



IN THE SUPREME COURT OF THE STATE OF MONTANA



1999 MT 326N




DANIEL ROMERO GONZALEZ,



Petitioner and Respondent,



v.



RICK DAY, et al.,



Respondents and Appellants.




APPEAL FROM: District Court of the Thirteenth Judicial District,

In and for the County of Yellowstone,

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-206%20Opinion.htm (1 of 4)4/10/2007 2:58:37 PM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-206%20Opinion.htm




Honorable Russell C. Fagg, Judge Presiding




COUNSEL OF RECORD:



For Appellant:



David L. Ohler, Department of Corrections, Helena, Montana



For Respondent:



Jack E. Sands, Attorney at Law, Billings, Montana




Submitted on Briefs: November 18, 1999



Decided: December 22, 1999



Filed:




 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-206%20Opinion.htm (2 of 4)4/10/2007 2:58:37 PM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-206%20Opinion.htm



__________________________________________

Clerk



Chief Justice J. A. Turnage delivered the Opinion of the Court.



¶ Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal Operating

Rules, the following decision shall not be cited as precedent but shall be filed as a public document

with the Clerk of the Supreme Court and shall be reported by case title, Supreme Court cause

number and result to the State Reporter Publishing Company and to West Group in the quarterly

table of noncitable cases issued by this Court.

¶ This is an appeal from a judgment of the Thirteenth Judicial District Court, Yellowstone

County, granting Daniel Romero Gonzalez a writ of habeas corpus. We dismiss the appeal

because it has become moot.

¶ The issues raised on appeal relate to whether the court erred in concluding that Gonzalez,

who was adjudicated a delinquent youth, was entitled to release from confinement as a result of

the application of good time credit reducing the length of his commitment to the Department of

Corrections.

¶ Jurisdiction over a delinquent youth ceases when the youth reaches the age of 21. Section

41-5-205(1), MCA. Accordingly, Gonzalez's commitment to the supervision of the Department

of Corrections extended only until he reached the age of 21. The record indicates that Gonzalez

attained the age of 21 on December 16, 1999.

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-206%20Opinion.htm (3 of 4)4/10/2007 2:58:37 PM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-206%20Opinion.htm




¶ "A moot question is one which existed once but because of an event or happening, it has

ceased to exist and no longer presents an actual controversy." State ex rel. Miller v. Murray

(1979), 183 Mont. 499, 503, 600 P.2d 1174, 1176. This Court does not normally address moot

questions. See Van Troba v. Montana State Univ., 1998 MT 292, ¶ 35, 291 Mont. 522, ¶ 35,

970 P.2d 1029, ¶ 35.

¶ Because Gonzalez has attained the age of 21, issues regarding whether he was entitled to be

released from confinement as a result of application of good time credits on his juvenile

commitment no longer present an actual controversy. Gonzalez is now beyond the jurisdiction of

the court for his juvenile offenses, and is thus ineligible for confinement based upon those offenses.

We therefore dismiss this appeal.



/S/ J. A. TURNAGE




We concur:



/S/ TERRY N. TRIEWEILER

/S/ JAMES C. NELSON

/S/ W. WILLIAM LEAPHART

/S/ JIM REGNIER




 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-206%20Opinion.htm (4 of 4)4/10/2007 2:58:37 PM